PD-1174-15
                                            PD-1174-15                                     COURT OF CRIMINAL APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                         Transmitted 9/10/2015 11:40:15 AM
September 14, 2015                                                                         Accepted 9/14/2015 12:23:13 PM
                                        NO. ___________________                                             ABEL ACOSTA
                                                                                                                    CLERK


  HENRY ANDRE WINZER                                   §    IN THE COURT OF CRIMINAL APPEALS
                                                       §
  v.                                                   §    STATE OF TEXAS
                                                       §
  THE STATE OF TEXAS                                   §    AUSTIN, TEXAS


                        MOTION FOR EXTENSION OF TIME
           TO FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUDGES OF SAID COURT:

          NOW COMES, the Appellant, HENRY ANDRE WINZER, and moves for an extension of

  time to file the Appellant’s Petition for Discretionary Review in this case, and in support thereof

  would show the following:

                                                       I.

          a.      This case is pending below in the 422nd District Court of Kaufman County, Texas
                  under Cause No. 14-00334-422-F, styled State of Texas v. Henry Andre Winzer. It is
                  also pending in the Dallas Court of Appeals under case number 05-14-01079-CR.

          b.      Appellant was convicted of Aggravated Assault with a Deadly Weapon and
                  sentenced to 5 years imprisonment in the Texas Department of Criminal Justice. The
                  judgment date was July 30, 2014. On August 18, 2015, the Court of Appeals affirmed
                  the conviction.

          c.      The deadline for filing the Appellant’s Petition for Discretionary Review was
                  September 17, 2015.

          d.      Appellant requests an extension until October 17, 2015, to file the Petition for
                  Discretionary Review.

          e.      The reason for this request is that during the last few weeks counsel has been
                  working on the following:

                  1.       Filing of Petition for Writ of Certiorari in Robert Blake Adams v. William
                           Stephens, Director, TDCJ-ID, with the United States Court of Appeals.

  Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 1
                2.       Petition for Discretionary Review in Todd Allen Reich v. State of Texas, No.
                         PD-1081-15, in the Texas Court of Criminal Appeals.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this Motion

be granted.

                                                          Respectfully submitted,

                                                            /s/ Gary A. Udashen
                                                          GARY A. UDASHEN
                                                          Texas State Bar No. 20369590

                                                          SORRELS, UDASHEN & ANTON
                                                          2311 Cedar Springs Road
                                                          Suite 250
                                                          Dallas, Texas 75201
                                                          214-468-8100
                                                          214-468-8104 fax

                                                          ATTORNEY FOR APPELLANT


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Motion for
Extension of Time to File Appellant’s Petition for Discretionary Review was electronically delivered
to the Kaufman County District Attorney’s Office, 100 W. Mulberry, Kaufman, Texas 75142, and
to the State Prosecuting Attorney, P. O. Box 12405, Austin, Texas 78711, on this the 10th day of
September, 2015.

                                                           /s/ Gary A. Udashen
                                                          GARY A. UDASHEN




Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 2